           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 1 of 7



1    ELIZABETH A. STRANGE
     First Assistant United States Attorney
2    District of Arizona
     KEVIN M. RAPP (Ariz. Bar No. 14249),
3
     kevin.rapp@usdoj.gov
4    MARGARET PERLMETER (Ariz. Bar No. 024805),
     margaret.perlmeter@usdoj.gov
5    PETER S. KOZINETS (Ariz. Bar No. 019856),
     peter.kozinets@usdoj.gov
6    ANDREW C. STONE (Ariz. Bar No. 026543),
     andrew.stone@usdoj.gov
7
     Assistant U.S. Attorneys
8    40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
9    Telephone (602) 514-7500

10   JOHN J. KUCERA (Cal. Bar No. 274184),
     john.kucera@usdoj.gov
11   Special Assistant U.S. Attorney
12   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
13   Telephone (213) 894-3391

14   BRIAN BENCZKOWSKI
     Assistant Attorney General
15   Criminal Division, U.S. Department of Justice
16
     REGINALD E. JONES (Miss. Bar No. 102806),
17   reginald.jones4@usdoj.gov
     Senior Trial Attorney, U.S. Department of Justice
18   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
19   Washington, D.C. 20530
     Telephone (202) 616-2807
20

21   Attorneys for Plaintiff

22                          UNITED STATES DISTRICT COURT

23                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

24   UNITED STATES OF AMERICA,             No. CR 18-465-PHX-SPL (BSB)
               Plaintiff,                  STIPULATED MOTION TO AMEND AND
25                                         SUPPLEMENT PRELIMINARY ORDER OF
                     v.                    FORFEITURE
26
     BACKPAGE.COM, LLC, ET AL.,
27
               Defendants.
28
           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 2 of 7



1

2         Plaintiff, United States of America, and the Defendants,

3    Backpage.com, LLC; Website Technologies, LLC; Posting Solutions, LLC;

4    Amstel River Holdings, LLC; Ad Tech BV; and UGC Tech Group BV

5    (“Defendants”), move pursuant to Rules 32.2(e) and 36 of the Federal

6    Rules of Criminal Procedure to amend the Preliminary Order of

7    Forfeiture entered on May 16, 2018 to add additional property subject

8    to forfeiture and to correct certain clerical errors.          In support of

9    their motion, the Plaintiff and the Defendants say the following:

10        Background

11              On April 5, 2018, the United States filed a Criminal

12   Information charging Defendants with one count of conspiracy to

13   commit various money laundering offenses in violation of 18 U.S.C. §

14   1956(h).   (Doc. 4).    On the same date, Defendants entered into a

15   Plea Agreement whereby they agreed to plead guilty to the money

16   laundering conspiracy charged in the Information, and inter alia, to

17   forfeit any asset “traceable to . . . the proceeds of the offense(s),

18   or which was used to facilitate the commission of the offense(s),” to

19   which they were pleading guilty.      (Doc. 8-1; Para. 8.b.)      The

20   property the Defendants agreed to forfeit included, but expressly was

21   not limited to, a list of assets that was set forth in the Plea

22   Agreement.   (Id.)

23              On May 16, 2018, the court entered a Preliminary Order of

24   Forfeiture pursuant to Rule 32.2(b). (Doc. 22).         The Order

25   incorporated the list of forfeitable assets set forth in the Plea

26   Agreement and expressly provided that the court would “retain

27   jurisdiction to enforce this Order, and to amend it as necessary

28   pursuant to Fed. R. Criminal. P. 32.2(e).”        Preliminary Order at 25.
           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 3 of 7



1         Purpose of the Instant Motion

2              Since the date of the entry of the Preliminary Order, the

3    United States and the Defendants have worked together to identify the

4    assets that were involved in the money laundering offense to which

5    the Defendants pled guilty and which accordingly should be included

6    in the Order of Forfeiture.     As set forth in the Stipulated Statement

7    of Facts, which is appended to and incorporated within this motion,

8    the parties have now identified a number of accounts that were not

9    previously identified in the Plea Agreement and not previously listed

10   in the Preliminary Order of Forfeiture, but into which the Defendants

11   transferred millions of dollars in criminally-derived funds in the

12   course of the money laundering conspiracy (“the additional assets”).

13   Because these funds were “involved in” the money laundering offense

14   within the meaning of the applicable forfeiture statute, 18 U.S.C. §

15   982(a)(1), the United States and the Defendants now move to include

16   them within the Preliminary Order as Rule 32.2(e) provides.

17        Legal Authority

18             Rule 32.2(e) provides that on the Government’s motion, the

19   court may “at any time enter an order of forfeiture or amend an

20   existing order of forfeiture to include property that is subject to

21   forfeiture under an existing order of forfeiture but was located and

22   identified after that order was entered.”       Rule 32.2(e)(1)(A).

23   Indeed, in entering the Preliminary Order of Forfeiture on May 16,

24   the court anticipated that additional forfeitable assets would be

25   identified after the order was entered and that the Preliminary Order

26   would need to be amended accordingly.       Thus, the court expressly

27   provided that it would “retain jurisdiction to enforce this Order,

28
           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 4 of 7



1    and to amend it as necessary pursuant to Fed. R. Criminal. P.

2    32.2(e).” Preliminary Order at 25.

3              Amendments to the preliminary order of forfeiture to

4    include additional property are in fact routine in cases involving

5    large numbers of assets and complex financial transactions occurring

6    over an extended period of time.      See United States v. Duboc, 694

7    F.3d 1223, 1227-29 (11th Cir. 2012) (Rule 32.2(e) permits the

8    Government to move at any time to amend an order of forfeiture to

9    include additional property); Haberman v. United States, 2014 WL

10   717200 *2 (N.D. Tex. Feb. 24, 2014) (same); United States v.

11   Kilbride, 2007 WL 2528087, *1 (D. Ariz. 2007) (answers the defendant

12   gives in response to questions regarding his finances during a pre-

13   sentence investigation may be used to amend the order of forfeiture

14   to include additional property pursuant to Rule 32.2(e)); United

15   States v. BCCI Holdings (Luxembourg) S.A. (Final Order of Forfeiture

16   and Disbursement), 69 F. Supp. 2d 36, 55 (D.D.C. 1999) (forfeiture

17   order in complex case involving $1.2 billion amended numerous times

18   to add additional property).

19             The statute authorizing forfeiture in money laundering

20   cases is 18 U.S.C. § 982(a)(1) (authorizing the forfeiture of all

21   “property involved” in a money laundering offense).         As set forth in

22   the Stipulated Statement of Facts, the additional property that the

23   parties seek to add to the Preliminary Order comprises millions of

24   dollars in funds that were derived from “specified unlawful activity”

25   that were transferred by the Defendants to various accounts in

26   violation of the money laundering laws.       As such, the additional

27   property constitutes “property involved” in the money laundering

28   offense to which the Defendants pled guilty, and is forfeitable
           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 5 of 7



1    pursuant to Section 982(a)(1).     See United States v. Ladum, 141 F.3d

2    1328, 1349 (9th Cir. 1998) (money derived from a specified unlawful

3    activity that is used to commit a money laundering offense is

4    forfeitable as “property involved” in the offense); United States v.

5    Moyer, 313 F.3d 1082, 1086 (8th Cir. 2002) (affirming forfeiture of

6    the amount defendant derived from specified unlawful activity and

7    used to pay personal creditors in violation of section 1957); United

8    States v. Reiner, 397 F. Supp. 2d 101, 113 (D. Me. 2005) (the amount

9    involved in a section 1956(h) conspiracy to violate section 1957 was

10   the sum of all of the $10,000-plus transactions out of the bank

11   account containing the proceeds of the underlying specified unlawful

12   activity).

13        Clerical Amendment

14             In referring to the property subject to forfeiture, the

15   Preliminary Order described the property as “traceable to proceeds of

16   the underlying violation of conviction.”       In doing so, the

17   Preliminary Order tracked the language in the Defendants’ Plea

18   Agreement.   To be precise, however, because the applicable forfeiture

19   statute refers to “property involved in money laundering” and not to

20   the “proceeds” of money laundering, the Order should have referred to

21   the property as “traceable to the underlying specified unlawful

22   activity and involved in the money laundering offense on which the

23   Defendant was convicted.”    Accordingly, pursuant to Rule 36, the

24   United States and the Defendants move to amend the Preliminary Order

25   of Forfeiture to make clear that the additional assets described in

26   the Stipulated Statement of Facts fall within the scope of the

27   Preliminary Order because the additional assets were involved in the

28   money laundering offense to which the Defendants pled guilty, and
             Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 6 of 7



1    because under the Preliminary Order, the Defendants are required to

2    forfeit all property involved in that money laundering offense

3    pursuant to Section 982(a)(1).       See United States v. Gjeli, 867 F.3d

4    418 (3rd Cir. 2017) (remanding to correct omission of forfeiture from

5    the judgment as a clerical error pursuant to Rule 36); United States

6    v. St. Pierre, 188 F.R.D. 415 (M.D. Fla. 1999) (because preliminary

7    order is not a final judgment, district court may correct clerical

8    mistake pursuant to Criminal Rule 36).

9         Conclusion

10              The Preliminary Order of Forfeiture issued on May 15, 2018,

11   should be amended to include the additional property listed in the

12   Stipulated Statement of Facts and to provide that all of the property

13   listed in the Preliminary Order, including the additional property,

14   is subject to forfeiture because it is property traceable to a

15   / / /

16   / / /

17

18

19

20

21

22

23

24

25

26

27

28
           Case 2:18-cr-00465-SPL Document 43 Filed 10/15/18 Page 7 of 7



1    specified unlawful activity and was involved in the money laundering

2    offense to which the Defendants pled guilty, making all of the

3    property listed in the Preliminary Order as subject to forfeiture

4    pursuant to 18 U.S.C. § 982(a)(1).

5    Dated: October 15, 2018         Respectfully submitted,

6                                    ELIZABETH STRANGE
                                     First Assistant United States Attorney
7                                    District of Arizona

8                                    BRIAN BENCZOWSKI
                                     Assistant Attorney General
9                                    Criminal Division, U.S. Department of
                                     Justice
10
                                     KEVIN RAPP
11                                   MARGARET PERLMETER
                                     ANDREW STONE
12                                   PETER KOZINETS
                                     Assistant United States Attorneys
13
                                     REGINALD JONES
14                                   Senior Trial Attorney

15
                                             /s/John J. Kucera
16
                                     JOHN J. KUCERA
17                                   Special Assistant United States
                                     Attorney
18
                                     Attorneys for Plaintiff
19                                   UNITED STATES OF AMERICA

20
     October 15, 2018                 ___/s/(per e-mail confirmation)_____
21   Date                             DAVID BOTSFORD
                                      Attorney for Defendants
22                                    Backpage.com, LLC (Defendant #1)
                                      Website Technologies, LLC (Defendant
23                                    #2)
                                      Posting Solutions, LLC (Defendant #3)
24                                    Amstel River Holdings, LLC (Defendant
                                      #4)
25                                    Ad Tech BV (Defendant #5)
                                      UGC Tech Group BV (Defendant #6)
26

27

28
          Case 2:18-cr-00465-SPL Document 43-1 Filed 10/15/18 Page 1 of 3



1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                           FOR THE DISTRICT OF ARIZONA

10   UNITED STATES OF AMERICA,             No. CR 18-465-PHX-SPL (BSB)
               Plaintiff,                  STIPULATED AMENDMENT TO THE
11                                         PRELIMINARY ORDER
                    v.                     OF FORFEITURE
12
     BACKPAGE.COM, LLC, ET AL.,
13

14             Defendant.

15

16

17        Defendants Backpage.com, LLC; Website Technologies, LLC; Posting

18   Solutions, LLC; Amstel River Holdings, LLC; Ad Tech BV; and UGC Tech

19   Group BV have pled guilty to conspiring to violate the money

20   laundering laws in violation of 18 U.S.C. § 1956(h) and have agreed

21   to the forfeiture of all property involved in that offense pursuant

22   to 18 U.S.C. § 982(a)(1).    On May 15, 2018, the court entered a

23   Preliminary Order of Forfeiture pursuant to Rule 32.2(b) directing

24   the Defendants to forfeit certain property. The Preliminary Order

25   expressly provided that the court would retain jurisdiction to amend

26   the order pursuant to Rule 32.2(e) as necessary to include any

27   additional property that might be subject to forfeiture in connection

28   with the offense on which the Defendant has been convicted.
            Case 2:18-cr-00465-SPL Document 43-1 Filed 10/15/18 Page 2 of 3



1          The Defendants and the United States have now moved pursuant to

2    Rule 32.2(e) to amend the Preliminary Order to include additional

3    assets that were involved in the money laundering offense within the

4    meaning of Section 982(a)(1).       The court finds, based on the

5    Stipulated Statement of Facts, that the following assets were derived

6    from “specified unlawful activity” and were transferred by the

7    Defendants in the course of the conspiracy in amounts exceeding

8    $10,000 in violation of Section 1957.         Accordingly, IT IS HEREBY

9    ORDERED that the Preliminary Order of Forfeiture is amended to

10   include the following assets as property involved in the money

11   laundering conspiracy to which the Defendants have pled guilty and

12   thus as property forfeited to the United States.

13

14     •   Davis Wright Tremaine LLP ($6.25 million): Bank of America Account
15         No. 50033414

16     •   Perkins Coie LLP ($2.9 million): US Bank Account No. 153555921235
17     •   Rusing Lopez & Lizardi PLLC ($5.25 million): Bank of the West
18         Account No. 35171363

19     •   Prince Lobel Tye LLP ($100,000): Citibank Account No. 1255451369
20     •   Copeland, Franco, Screws & Gill, P.A. ($100,000): Wells Fargo Bank
21         Account No. 2000608102052

22     •   Wayne B. Giampietro LLC ($100,000): JP Morgan Chase Bank Account
23         No. 616275397

24     •   Walters Law Group ($100,000): JP Morgan Chase Bank Account No.
25         851844381

26     •   Akin Gump Strauss Haeur & Feld LLP ($250,000): Citi Private Bank
27         Account No. 9250397941

28     •   Thompson Coburn LLP ($100,000): US Bank Private Client Reserve
          Case 2:18-cr-00465-SPL Document 43-1 Filed 10/15/18 Page 3 of 3



1         Account No. 1001423332

2         IT IS FURTHER ORDERED, that the Preliminary Order of Forfeiture

3    is amended to make clear that the Defendants are required to forfeit

4    all property involved in the money laundering offense to which they

5    pled guilty, that the statutory basis for the forfeiture is 18 U.S.C.

6    § 982(a)(1), and that all of the property listed in the Preliminary

7    Order as amended is subject to forfeiture under that statute.

8         All other provisions of the Preliminary Order of Forfeiture,

9    including the provisions relating to the adjudication of third party

10   claims to the forfeited property, shall remain in effect.

11        IT IS SO ORDERED.

12   DATED:                                 ________________________________
                                            HONABLE STEVEN P. LOGAN
13                                          UNITED STATES DISTRICT COURT JUDGE
14   PRESENTED BY:
15
     ELIZABETH A. STRANGE
16   First Assistant United States Attorney
     Disctrict of Arizona
17
     BRIAN BENCZKOWSKI
     Acting Assistnant Attorney General
18   Criminal Division, U.S. Department of Justice
19   KEVIN RAPP
     MARGARET PERLMETER
20   PETER S. KOZINETS
     ANDREW C. STONE
21   Assistant United States Attorneys
22   JOHN J. KUCERA
     Special Assistant United States Attorney
23
     REGINALD JONES
24   Senior Trial Attorney

25   /s/John J. Kucera______
     JOHN J. KUCERA
26   Special Assistant United States Attorney
27
     Attorneys for Plaintiff
28   UNITED STATES OF AMERICA
